DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 10/12/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --MANUFACTURING METHOD OF A STATOR--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima et al. (PGPub 2017/0126106 A1).
	Mizushima et al. teach a process of making a stator comprising steps of: attaching segment coils (4, as shown in Fig. 1-3) to a stator core (2) such that coil ends (5) that are exposed are bent toward sides opposite to each other in a circumferential direction as shown in Figs. 1 and 2, while the segment coils are in a state of being attached to slots of the stator core at predetermined positions provided from an inner side in a radial direction of the stator core toward an outer side in the radial direction of the stator core as shown in Figs. 1 and 2 (paragraphs [0036] – [0037]); clamping, among the coil ends of the segment coils (5, 5’, as shown in Fig. 7) assembled into the stator core, a pair of coil ends adjacent to each other in the circumferential direction (as shown in Fig. 1 and 2), by a clamp jig (10, 10’, 20 and 20’) that presses the pair of coil ends in the circumferential direction as shown in Fig. 7 (paragraphs [0040]-[0042]); and welding the pair of coil ends exposed through an opening portion provided in the clamp jig as shown in Fig. 7 (paragraphs [0039] and [0043]), 	wherein the clamp jig includes a pressuring structure that increases a pressing force in a direction away from weld faces of the coil ends welded in the welding process, and wherein the pressuring structure is provided on at least one of sideward pressing faces that come into contact with side faces of the coil ends that are provided orthogonal to the weld faces as shown in Fig. 7.
	Re. claim 3: The clamp jig includes a downward pressing face (11) that applies a pressing force toward the stator core to a region excluding a portion exposed through the opening portion at the weld faces as shown in Fig. 7.
	Re. claim 6: The pressuring structure is configured with a slant (12) matching an inclination (6) of each of lower faces of the coil ends (5) opposite to the weld faces as shown in Fig. 9 (paragraphs [0044] – [0046]).





    PNG
    media_image1.png
    699
    575
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al. as applied to claim 1 above, and further in view of Matsuda et al. (JP-2015134359 A).
	Mizushima et al. teach all limitations as set forth above, but silent a determining process for determining quality of a weld of the coil ends. Matsuda et al. teach a process of welding quality inspection method including inspecting the welding quality by the heavy resistance welding which sends an electric current and comparing a threshold value of the calculation result nearest to a determination threshold value in order to define the quality of welding (see abstract and claims). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a process of making a stator of Mizushima et al. by determining process for determining quality of a weld of the coil ends as taught by Matsuda et al. in order to determine the quality of welding.
 
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729